Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00839-CV

                                    Marilyn STEWART,
                                         Appellant

                                              v.

                                FIESTA CITY REALTORS,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2017-CV-05536
                       Honorable David J. Rodriguez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
VACATED. No costs of appeal are taxed against Appellant because she qualifies as indigent under
TEX. R. APP. P. 20.

       SIGNED October 3, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice